     Case 2:19-cv-01452-KJD-BNW Document 36 Filed 10/06/20 Page 1 of 2



 1
   Marjorie L. Hauf, Esq.
 2 Nevada Bar No.: 8111
   Matthew G. Pfau, Esq.
 3 Nevada Bar No.: 11439
   Justin W. Wilson, Esq.
 4 Nevada Bar No.: 14646
   H&P LAW
 5 8950 W Tropicana Ave., #1
   Las Vegas, NV 89147
 6 702 598 4529 TEL
   702 598 3626 FAX
 7 mhauf@courtroomproven.com
   matt@courtroomproven.com
 8 jwilson@courtroomproven.com

 9 Attorneys for Plaintiffs,
   Darlene Isaac and Harold Ronald
10 Howman, Jr.

11                           UNITED STATES DISTRICT COURT

12                               DISTRICT OF NEVADA

13                                  ***
      Darlene Isaac, and Harold Ronald CASE NO.: 2:19-CV-01452-KJD-BNW
14
      Howman, Jr.,
15
               Plaintiffs,
16
         vs.
17
      Nicolas Forcillo, an individual; Werner Stipulation and Order to Extend
18
      Enterprises, Inc., a foreign corporation, Certain Deadline
19    DOES I through X, inclusive and ROE
      CORPORATIONS I through X, inclusive
20

21             Defendants.
22

23

24

25      Plaintiffs, Darlene Issac and Harold Howman Ronald, through their counsel of
26 record, Marjorie L. Hauf, Esq. and Justin W. Wilson, Esq.. of H & P LAW, and

27 Defendants, Nicolas Forcillo and Werner Enterprises, Inc., through their counsel of

28 record, Michael C. Hetey, Esq. and Harry J. Rosenthal, Esq. of THORNDAL
     Case 2:19-cv-01452-KJD-BNW Document 36 Filed 10/06/20 Page 2 of 2



 1 ARMSTRONG DELK BALKENBUSH & EISINGER, do hereby stipulate and agree

 2 to Extend the due date of Plaintiffs’ Opposition to Defendants’ Motion for a

 3 Protective Order on Order Shortening Time. Currently, Plaintiffs’ Opposition is due

 4 October 2, 2020. Plaintiffs and Defendants agree to Extend the Deadline for Plaintiffs’

 5 to file their Opposition to October 8, 2020. This extension is being requested in good

 6 faith and not for the purpose of delay being that a new attorney was assigned to this

 7 case very recently and a slight increase in time is needed for adequate briefing.

 8

 9                                                Order
10      It is hereby STIPULATED between Plaintiffs, Darlene Issac and Harold Howman
11 Ronald, through their counsel of Marjorie L. Hauf, Esq. and Justin W. Wilson, Esq.. of

12 H & P LAW, and Defendants, Nicolas Forcillo and Werner Enterprises, Inc., through

13 their counsel of record, Michael C. Hetey, Esq. and Harry J. Rosenthal, Esq. of

14 THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER to Extend a Certain

15 Deadline.

16      IT IS FURTHER STIPULATED that Plaintiffs’ Opposition to Defendants’ Motion
17 for a Protective Order on Order of Shortening Time must be filed by October 8, 2020.

18      Dated this _____
                    6th day of October 2020.

19
                                                    UNITED STATES MAGISTRATE JUDGE
20

21     Respectfully submitted by:                       Approved as to form and content:
          H & P LAW                                      THORNDAL ARMSTRONG DELK
22                                                       BALKENBUSH & EISINGER
23      /s/ Marjorie L. Hauf, Esq.                       /s/ Michael C. Hetey, Esq.
        Marjorie L. Hauf, Esq.                           Michael C. Hetey, Esq.
24      Nevada Bar No.: 8111                             Nevada Bar No.: 5668.
        Justin W. Wilson, Esq.                           Harry J. Rosenthal, Esq.
25      Nevada Bar No.: 14646                            Nevada Bar No.: 10208

26      Attorneys for Plaintiffs,                        Attorneys for Defendants,
        Darlene Issac and Harold                         Werner Enterprises, Inc. and Nicolas
27      Ronald Howman, Jr.                               Forcillo

28
                                                    –2–
                    _____________________________________________________________
                   S TI P ULATI O N A N D O R D E R TO E XT EN D C E RTA IN D EA D L IN E
